Title: James Madison to Joseph Blunt, 19 September 1830
From: Madison, James
To: Blunt, Joseph


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Sepr. 19. 1830
                            
                        
                        
                        I have recd. your letter of & with it a copy of the 3d. Vol of the Anual Register. As I was not a
                            subscriber, it was my intention, as I intimated, to return the 2. precedings Vols. with wch I had been favored, as they
                            might be useful to you in making up sets. Inattention in part, wth. a disappointed hope of findg. a private conveyance,
                            must explain if it shd. not apologize for, the omission. I have in fine concluded to retain the 3 Vols. and inclose $15.
                            the payment for them with a tender of my respects, & my best wishes for the success of the valuable work you have
                            undertaken
                        
                        
                            
                                J. M
                            
                        
                    